Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This non-final Office action is in response to applicant’s communication received on September 27, 2021, wherein claims 1-9, 17-26 and 28 are currently pending.


Response to Arguments
Applicant's arguments have been fully considered but they are geared towards the newly amended claims and the newly added limitations to the newly amended claims.  The newly amended claims and the newly added limitations are considered for the first time in the rejection below.

35 USC §101 discussion:
Applicant’s remarks have been considered but Examiner respectfully disagrees.  The newly added limitations do not help overcome the previously given §101 rejection.  The added steps of the plurality of “child tasks” based on an initial set of “parent” tasks is just a sub-tasks/sub-work items in a workflow.  This is essentially just data about the work/tasks that need to be done (where this data is created based on parent data/tasks). Collectively this is organizing data/information that people do in a flow/workflow and hence is organizing user activities.  Schedule when (manipulating schedules/calendaring/etc.,) and what people should do by manipulating (some mathematically) and organizing information/data is essentially organizing human activities.  The claimed steps and the added 
Based upon consideration of all of the relevant factors with respect to the current claims 1-9, 17-26 and 28 as a whole the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more, and is further not integrated into a practical application.  The claims are directed to gathering/acquiring data, comparing data and analyzing data, and further using the data mathematically (probability calculations and optimizing) and manipulating information/data to make data based decision (where the decision itself is abstract – figuring out “optimized” schedule), and mathematical analysis.  The claimed invention clearly uses mathematical steps to analyze and determine further data. These claims are therefore directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc. the data to 
Additionally, the claims as a whole does not integrate the recited judicial exception into a practical application. It should be noted that a “claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” Memorandum (2019 Subject Matter Guidance), Section 111(A)(2).  The U.S. Supreme Court has described “the concern that drives this exclusionary principle [i.e., the exclusion of abstract ideas from patent eligible subject matter] as one of pre-emption.” Alice, 573 U.S. at 216. However, characterizing preemption as a driving concern for patent eligibility is not the same as characterizing preemption as the sole test for patent eligibility. As the courts have explained, “[t]he Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability,” and “[f]or this reason, questions on preemption are inherent in and resolved by the § 101 analysis.” Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015) (citing Alice, 573 U.S. at 216). And, although “preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility.” Id. Moreover, “[w]here a patent’s claims are deemed only to disclose patent ineligible subject matter under the [Alice/Mayo] framework . . ., preemption concerns are fully addressed and made moot.” Id.; see also OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362-63 (Fed. Cir. 2015), cert, denied, 136 S. Ct. 701 (2015)(“[T]hat the claims do 
The present situation is not like the one in McRO where computers had been unable to make certain subjective determinations, e.g., regarding morph weight and phoneme timings, which could only be made prior to the claimed invention by human animators. The Background section of one of the patents at issue in McRO, Rosenfeld (US Patent 6,307,576 B1; issued Oct. 23, 2001), includes a description of the admitted prior art method and the shortcomings associated with that prior method. See McRO, 837 F.3d at 1303-06. There is no comparable discussion in Appellant’s Specification or elsewhere of record.  Further, as the Federal Circuit has explained, a “claim for a new abstract idea is 
To be a patent-eligible improvement to computer functionality, the courts have required the claims to be directed to an improvement in the functionality of the computer or network platform itself. In Ancora Techs. Inc. v. HTC America, Inc., for example, the CAFC held that claims directed to storing a verification structure in computer memory were directed to a non-abstract improvement in computer functionality because they improved computer security. 908 F.3d 1343, 1347–49 (Fed. Cir. 2018). The CAFC determined the claims addressed the “vulnerability of license authorization software to hacking” and were thus “directed to a solution to a computer-functionality problem.” Id. at 1349. Likewise, in Finjan, Inc. v. Blue Coat System, Inc., the CAFC held that claims to a “behavior-based virus scan” provided greater computer security and were thus directed to a patent eligible improvement in computer functionality. 879 F.3d 1299, 1304–06 (Fed. Cir. 2018). In Data Engine Techs. LLC v. Google LLC, the CAFC held patent eligible claims reciting “a specific method for navigating through three-dimensional electronic spreadsheets” because the claimed invention “improv[ed] computers’ functionality as a tool able to instantly access all parts of complex three-dimensional electronic spreadsheets.” 906 F.3d 999, 1007–08 (Fed. Cir. 2018); see also Core Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1359–63 (Fed. Cir. 2018) (holding patent eligible claims reciting an improved user interface for electronic devices that improved the efficiency of the electronic device, particularly those with small screens”). And in SRI Int’l, Inc. v. Cisco Sys. Inc., the CAFC held patent eligible claims directed to an improved method of network security “using network monitors to detect suspicious network activity…generating reports of that suspicious activity, and integrating those reports using hierarchical monitors.” 930 F.3d 1295, 1303 (Fed. Cir. 2019). The CAFC concluded that the “focus of the claims was on the specific asserted improvement in computer capabilities,” namely “providing a network defense system that monitors network traffic in real-time to automatically detect large-scale attacks.” Id. at 1303–04.
The CAFC has consistently stated that it is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool. For example, in Affinity Labs. of Texas, LLC v. DIRECTV, LLC, the CAFC held that claims to a method of providing out-of-region access to regional broadcasts were directed to an abstract idea. 838 F.3d 1253, 1258 (Fed. Cir. 2016). The CAFC determined the claims were not a patent-eligible improvement in computer functionality because they simply used cellular telephones “as tools in the aid of a process focused on an abstract idea.” Id. at 1262; see also In re TLI Commc’ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016) (holding ineligible claims reciting concrete physical components merely as “a generic environment in which to carry out the abstract idea of classifying and storing digital images in an organized manner”). Intellectual Ventures I LLC v. Capital One Bank (USA), the CAFC held that claims reciting a system for providing web pages tailored to an individual user were directed to an abstract idea. 792 F.3d 1363, 1369–70 (Fed. Cir. 2015). The CAFC held that “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer” was insufficient to render the claims patent eligible as an improvement to computer functionality. Id. at 1367, 1370; see also Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715–16 (Fed. Cir. 2014) (holding that displaying an advertisement in exchange for access to copyrighted material is an abstract idea). And in SAP Am., Inc. v. InvestPic, LLC, the CAFC held patent ineligible claims directed to “selecting certain information, analyzing it using mathematical techniques, and reporting or displaying the results of the analysis.” 898 F.3d 1161, 1167–68 (Fed. Cir. 2018). The CAFC determined the claims were focused not on a physical-realm improvement to computers as tools but rather an improvement in wholly abstract ideas. Id. at 1168.   The CAFC has also held that improving a user’s experience while using a computer application is not, without more, sufficient to render the claims directed to an improvement in computer functionality. For example, in Trading Techs. I, the CAFC held patent ineligible claims directed to a computer-based method for facilitating the placement of a trader’s order. Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1084, 1092–93 (Fed. Cir. 2019) (Trading Techs. I). Although the claimed display purportedly “assist[ed] traders in processing information more quickly,” the CAFC held that this purported improvement in user experience did not “improve the functioning of the computer, make it operate more efficiently, or solve any technological problem.” Id.; see also Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1381, 1384–85 (Fed. Cir. 2019) (Trading Techs. II) (holding that claims “focused on providing information to traders in a way that helps them process information more quickly” did not constitute a patent-eligible improvement to computer functionality).  In sum, “software can make non-abstract improvements to computer technology just as hardware improvements can.” Enfish, 822 F.3d at 1335. But to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the See, e.g., id. 1336–39; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257–59 (Fed. Cir. 2014). Thus, this inquiry “often turns on whether the claims focus on ‘the specific asserted improvement in computer capabilities…or, in-stead, on a process that qualifies as an “abstract idea” for which computers are invoked merely as a tool.’” Finjan, 879 F.3d at 1303 (quoting Enfish, 822 F.3d at 1335–36).  Against this background, Applicant’s claims are not directed to a practical application and are not patent eligible as they are only directed to scheduling by merely manipulating collected data/information where the manipulation of data is also mathematical in nature (calculating probabilities and optimizing).
Accordingly, the claims do not integrate the judicial exception into a practical application. See Memorandum, Section 111(A)(2) (Prong Two: If the Claim Recites a Judicial Exception, Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application). 
Furthermore, under step 2B, the recitations of the core inventive steps amount to little more than reciting that the computer system applies the abstract idea. These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP.  As stated in the most recent guidelines provided by the office, “Simply appending well-understood routines and conventional activities previously known to the industry, specifies a high level of generality…”  (2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). The elements in combination (or alone) do not provide any material drawn to something significantly more than the claimed method of organizing these known activities. The claims require no more than a generic computer to perform generic computer functions.  Additionally, the claims simply gather data and describe the data by reciting, very generally, steps or organizing information through mathematical relationships.  The steps further merely employ mathematical relationships to manipulate existing information to generate See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003).  The Court of Appeals for the Federal Circuit (CAFC) have also treated analyzing information by steps people go through in their minds, or by mathematical algorithms as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010).  Here, the claims are clearly focused on the combination of those abstract-idea processes.  The advance they purport to make is a process of gathering and analyzing information of a specified content, manipulating the data/information using mathematical concepts, then outputting/displaying the results for storing and using, and not any particular assuredly inventive technology for performing those functions.  They are therefore directed to an abstract idea.
Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote it.   The claim(s) does/do not include additional elements that are sufficient to amount to 
The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The core limitations require no more than a generic computer to perform generic computer functions. see Alice Corp., 134 S. Ct. at 2360 and buySAFE, Inc. v. Google, Inc. 754 F.3d 1350, 1355 (and also please refer to “July 2015 Update: Subject Matter Eligibility, page 7” for a listing of computer functions found by the courts to be well-understood, routine and conventional and the 2019 Subject Matter Guidance Federal Register, Vol. 84, Vol. 4, January 07, 2019). It should be noted the limitations of the current claims are performed by the generically recited computers.  Limiting the claims to the particular technological environment  of scheduling using generic computers and computing components  is,  without  more, insufficient to transform them into patent-eligible applications of the abstract idea at their core. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski v. Kappos, 561 U.S. 593, 610–11 (2010); Diamond v. Diehr, 450 U.S. 175, 191 (1981); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Merely selecting information, by content or source, for collection, analysis, and display does nothing significant to differentiate a process from ordinary mental processes, whose implicit exclusion from § 101 undergirds the information-based category of abstract ideas.  Simply requiring the selection and manipulation of information—to provide a “humanly comprehensible” amount of information useful for See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant's application (for example, see Applicant’s specification at ¶¶ 0074-0078, 0082, and 0084-0087  [showing steps implemented on generic/general-purpose computer/computing devices to implement steps]) and/or the specification of the cited art in the current/previous art rejection, the art cited on the PTO-892, and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. The claims at issue here do not require an arguably inventive device or technique for displaying information, unlike the claims at issue in DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1257 (Fed. Cir. 2014) (at JMOL stage finding inventive concept in modification of conventional mechanics behind website display to produce dual-source integrated hybrid display). Nor do the claims here require an arguably inventive distribution of functionality within a network, thus distinguishing the claims at issue from those in Bascom, 2016 WL 3514158, at *6 (at pleading stage finding sufficient inventive concept in “the installation of a filtering tool at a specific location, remote from the end users, with customizable filtering features specific to each end user”).  The claims in this case specify what information is desirable to gather, manipulate/analyze/calculate (see discussion above), and store/output/display. The claims therefore do not state an arguably See Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016). None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computers, devices, recorders, networks, etc., does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
The dependent claims (as discussed above) further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 17-26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The claimed invention (independent and dependent claims) is directed to an abstract idea without significantly more. The claim(s) recite(s) obtaining/receiving and inputting data/information (task information into a user schedule to organize and control information and human activities), data analysis to determine more data (using mathematical concepts for calculating data and determine more 
The limitations of generating, by a processor, a first user task schedule by inputting a task into a first time slot in a user schedule, the user schedule being associated with a user identifier; calculating, by the processor, a first total task win probability for the first user task schedule based on a task win parameter and a first position of the first time slot, wherein the task win parameter is determined using a machine learning system based on the first position of the first time slot in the user schedule; generating, by the processor, a second user task schedule by inputting the task into a second time slot in the user schedule, wherein the second time slot is different from the first time slot; calculating, by the processor, a second total task win probability for the second user task schedule based on the task win parameter and a second position of the second time slot, wherein the task win parameter is determined using the machine learning system based on the second position of the second time slot in the user schedule; generating, by the processor, a plurality of child user task schedules based on a first set of tasks from the first user task schedule and a second set of tasks from the second user task schedule; 2 storing, by the processor, a subset of the plurality of child user task schedules in a distributed cache based on a respective task win parameter associated with the plurality of child user task schedules in comparison to the first total task win probability or the second total task win probability; determining, by the processor, an optimized user task schedule by selecting a respective user task schedule having a greatest total task win probability based on the subset of the plurality of child user task schedules stored in the distributed cache; storing, by the processor, the optimized user task schedule as the user schedule in a scheduling database; and transmitting, by the processor, an alert notification to a client device associated with the user identifier in response to storing the optimized user task schedule (independent claims), under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “processors,” “systems,” “networks,” “computers,” “graphical user interfaces (GUIs)” “storage medium/media,” “memories,” etc. (as recited in the claims and the specification), in the context of the claims, the claim encompasses obtaining data, data analysis/manipulation/calculations to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because the claims and specification recite generic components (system, networks, processors, memories, and graphical user interfaces) which are recited at a high level of generality, i.e., as generic “processors,” “systems,” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform organization of information involving simple information exchange and mathematical formulations, and organizing of human activities. Carrying out organization of information involving simple information exchange and mathematical formulations, and organizing of human activities is/are abstract ideas. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. 
Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).

The dependent claims further define the independent claims and merely narrow the described abstract idea, but not adding significantly more than the abstract idea.  The dependent claims have been mentioned in the rejection above.  Additionally:
Claims 2-9 are further accessing data/information, performing further data analysis to determine more data (using mathematical concepts for calculating data and determine more data – controlling human activities and further data placement/organization), and providing this determined/calculated/etc., data/information.  The claims clearly use mathematical steps (calculating/determining) to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; organizing and controlling human activities; and further geared towards mathematical relationships (as discussed in the claims and the specification).  The limitations of wherein dependent claims 2-9), under the broadest reasonable interpretation, covers methods of organizing human activity and mathematical concepts but for the recitation of generic computer components.  That is, but for the recitation of, for example, “processors,” “systems,” “networks,” “computers,” “graphical user interfaces (GUIs)” “storage medium/media,” “memories,” etc. (as recited in the claims and the specification), in the context of the claims, the claim encompasses obtaining data, data analysis/manipulation/calculations to determine more data, and providing/displaying this determined data.  The claimed invention further uses mathematical steps to analyze and determine further data.  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including scheduling, social activities, teaching, and following rules or instructions), then it falls within the “organizing human activities” grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance – Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57).  If a claims limitation, under its broadest reasonable interpretation, covers the performance of the limitation as mathematical relationships, mathematical formulas or equations, mathematical calculations then it falls within the Mathematical concepts grouping of abstract ideas. (See 2019 Revised Patent Subject Matter Eligibility Guidance - Federal Register, Vol. 84, Vol. 4, January 07, 2019, pages 50-57). Accordingly, since Applicant's claims fall under both mathematical concepts grouping and organizing human activities grouping, the claims recite an abstract idea. This judicial exception is not integrated into a practical application because the claims and specification recite generic components (system, networks, processors, memories, and graphical user interfaces) which are recited at a high level of generality, i.e., as generic “processors,” “systems,” “networks,” “computers,” “graphical user interfaces (GUIs)” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform organization of information involving simple information exchange and mathematical formulations, and organizing of human activities. Carrying out organization of information involving simple information exchange and mathematical formulations, and organizing of human activities is/are abstract ideas. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
Dependent claims 18-20 are further accessing data/information, performing further data analysis to determine more data (using mathematical concepts for calculating data and determine more data – controlling human activities and further data placement/organization), and providing this determined/calculated/etc., data/information.  The claims clearly use mathematical steps (calculating/determining) to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; organizing and controlling human activities; and further geared towards mathematical relationships (as discussed in the claims and the specification).  The limitations of wherein the instructions, in response to execution by the processor, cause the computing device to perform operations comprising: generating the a third user task schedule by performing a genetic crossover analysis on the first user task schedule and the second user task schedule, wherein performing the genetic crossover analysis comprises combining the first user task schedule and the second user task schedule to generate the third user task schedule to comprise a subset selection of task assignments from the first user task schedule and the second user task schedule; wherein the instructions, in response to execution by the processor, cause the computing device to perform operations Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform organization of information involving simple information exchange and mathematical formulations, and organizing of human activities. Carrying out organization of information involving simple information exchange and mathematical formulations, and organizing of human activities is/are abstract ideas. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the role of a computer in a computer implemented invention to be deemed meaningful in the context of this analysis, it must involve more than performance of "well-understood, routine, [and] conventional activities previously known to the industry." Alice, at 2359 (quoting Mayo, 132 S. Ct. at 1294 (internal quotation marks and brackets omitted)). These activities as claimed by the Applicant are all well-known and routine tasks in the field of art – as can been seen in the specification of Applicant’s application (for example, see Applicant’s specification at, for example, paras. 0082-0086 [general-purpose/generic computers, computing components, devices, modules, etc.,], 0028 [general-purpose/generic computing components/devices], 0108 [general-purpose/generic computing components/devices]) and/or the specification of the below cited art and/or also as noted in the court cases in §2106.05 in the MPEP. Further, "the mere recitation of a generic computer cannot transform a patent ineligible abstract idea into a patent-eligible invention." Alice, at 2358. None of the hardware offers a meaningful limitation beyond generally linking the system to a particular technological environment, that is, implementation via computers. Adding generic computer components to perform generic functions that are well‐understood, routine and conventional, such as gathering data, performing calculations, and outputting a result would not transform the claim into eligible subject matter.  Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).
Dependent claims 22-26 and 28 are further using and accessing data/information, performing further data analysis to determine more data (using mathematical concepts for calculating data and determine more data – controlling human activities and further data placement/organization), and providing this determined/calculated/etc., data/information.  The claims clearly use mathematical steps (calculating/determining) to analyze and determine further data.  These claims are directed towards gathering/collecting data, using the data for analysis, and manipulating/refining/etc., the data to generate more data; organizing and controlling human activities; and further geared towards mathematical relationships (as discussed in the claims and the specification).  The limitations of wherein the task win parameter comprises at least one of a user proficiency index, a task score, a task success rate, a task progress, or a textual parameter; wherein calculating the first total task win further causes Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020).  The focus of the claims is simply to use computers and a familiar network as a tool to perform organization of information involving simple information exchange and mathematical formulations, and organizing of human activities. Carrying out organization of information involving simple information exchange and mathematical formulations, and organizing of human activities is/are abstract ideas. See, e.g., BSG, 899 F.3d at 1286; SAP America, 898 F.3d at 1167-68; Affinity Labs of Tex., LLC v. DIRECTV, LLC, 838 F.3d 1253, 1261-62 (Fed. Cir. 2016). And use of standard computers and networks to carry out those functions—more speedily, more efficiently, more reliably—does not make the claims any less directed to that abstract idea. See Alice Corp., 573 U.S. at 222-25; Customedia, 951 F.3d at 1364; Trading Techs. Int'l, Inc. v. IBG LLC, 921 F.3d 1084, 1092-93 (Fed. Cir. 2019); SAP America, 898 F.3d at 1167; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1314 (Fed. Cir. 2016); Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353, 1355 (Fed. Cir. 2016); Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 1370 (Fed. Cir. 2015); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014).  Accordingly, the additional elements do not integrate the abstract idea in to a practical application because it does not impose any meaningful limits on practicing the abstract idea – i.e. they are just post-solution activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The claims recite using known and/or generic computing devices and software. For the Digitech Image., LLC v. Electronics for Imaging, Inc.(U.S. Patent No. 6,128,415); and (2) Federal register/Vol. 79, No 241 issued on December 16, 2014, page 74629, column 2, Gottschalk v. Benson.  Viewed as a whole, the claims do not purport to improve the functioning of the computer itself, or to improve any other technology or technical field. Use of an unspecified, generic computer does not transform an abstract idea into a patent-eligible invention. Thus, the claim does not amount to significantly more than the abstract idea itself. See Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014).


  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-9, 17-26, and 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wells (US 2011/0184771) in view of Grady Smith et al., (US 2017/0236081) (hereinafter Grady).
As per claim 1, Wells discloses a method comprising:
generating, by a processor, a first user task schedule by inputting a task into a first time slot in a user schedule, the user schedule being associated with a user identifier (Abstract [employees as 
based on a task win parameter and a first position of the first time slot, where in the task win parameter is determined using a machine learning system based on a function of the first position of the first time slot in the user schedule ((Note: (1) based on applicants’ specification “task win probability” is just finding the best match/fit/etc., user/employee/etc., that matches with the task parameters (best to accomplish the task; (2) “at least in part” is problematic and indefinite, and is rejected above under §112); and (3) no algorithm for “machine learning” is provided and it is just termed into the claim without any explanation or specificity – and it is well known that machine learning at is basic is just mathematical model (and so using “machine learning” in its broadest sense is using mathematical model – which is also unpatentable subject matter under section 101); ¶¶ 0010-0012 [calculates the availability of these resources for future project assignments…continually forecasts (available time; and also note that “forecasting” involves statistical measurements including probabilities)…identifies risks in the planned use of resources (employees/staff/personnel/user/etc.,)…) through the algorithm the application…determining what if any intervention is required to ensure resource time is managed in an optimal manner while meeting customer expectations], 0016-0020 [calculate the best fit and available resources (employees/etc.,)…for assignment…resource time due to an employee's title and experience level that meets the minimum requirements to complete an assigned task], 0033-0035 [identifying the best resources for the project…prerequisite data (for tasks)…create time slot…most appropriate personnel…assignment…calculates next available open time slot with the available resources (employees/personnel/etc.,)], 0040-0045 [first task in the project containing the task dependencies…calculate the first available resource(s) and associated date that meet the system defined criteria; application knowledge and skill set…personnel resources…best fit], 0050-0055 [employees that are a best fit for the assignment…[p]roject masters (or templates) are created within the method (see the project master data file 34 of FIG. 2) and designed around the services delivered by 
generating, by the processor, a second user task schedule by inputting the task into a second time slot in the user schedule, wherein the second time slot is different from the first time slot; calculating, by the processor, a second total task win best fit for the second user task schedule based on the task win parameter and a second position of the second time slot, where in the task win parameter is determined using machine learning system based on the second position of the first time slot in the user schedule ((Note: (1) based on applicants’ specification “task win probability” is just finding the best match/fit/etc., user/employee/etc., that matches with the task parameters (best to accomplish the task; (2) “at least in part” is problematic and indefinite, and is rejected above under §112; and (3) no algorithm for “machine learning” is provided and it is just termed into the claim without any explanation or specificity – and it is well known that machine learning at is basic is just mathematical model (and so using “machine learning” in its broadest sense is using mathematical model – which is also unpatentable subject matter under section 101); ¶¶ 0033-0040 [calculates the next available open slot with the tasks defined in the task master file (see the task master file 32 in FIG. 2)…[e]ach task is defined by one or multiple task dependencies…identifies the pool 
generating, by the processor, a plurality of child user task schedules based on a first set of tasks from the first user task schedule and a second set of tasks from the second user task schedule; 2storing, by the processor, a subset of the plurality of child user task schedules in a distributed cache based on a respective task win parameter associated with the plurality of child user task schedules in comparison to the first total task win probability or the second total task win probability (¶¶ 0027 [ A project is comprised of one or multiple tasks…[a] task may be an individual step that in combination makes up a project…[a] task is comprised of one or multiple task dependencies (child tasks/sub-tasks)…[a] task dependency may be a detailed activity assigned to a task…[t]o provide an example of the relationship between task dependencies and tasks is the following…[a] project is constructed of a series of tasks…[a]n example of a task may be "site preparation" for a project installing a computer system and associated software at a customer site (e.g. accounts payable system)…[a] subsequent project task dependent upon "site preparation" completion is "software installation"…[t]he task dependencies (child tasks) that make up the task "site preparation" are comprised of detailed activities (children or the child tasks (grandchildren tasks)) assigned to resources…[t]he task dependencies for this task would include 
determining, by the processor, an optimized user task schedule by selecting a respective user task schedule having a greatest match/best-fit to accomplish the task based on the subset of the plurality of child user task schedules stored in the distributed cache (“total task win probability” - Note: based on applicants’ specification “task win probability” is just finding the best match/fit/etc., user/employee/etc., that matches with the task parameters (best to accomplish the task)) (¶¶ 0009-0010 [optimized resource utilization…tracks personnel time…determining what if any intervention is required to ensure resource time is managed in an optimal manner while meeting customer expectations], 0033-0039 [the step in the paragraphs show “optimization” of task schedule and states “analyz[ing] current and planned assignment of resources to identify the best use of their time and fit”], 0040 [algorithm used to identify the best fit and available resources for consideration in assignment], 0041-0048 [steps shown that determine “optimized” user task schedule], 0050-0053 [calculates…start date (time slot/period/etc.,)…optimizing the use of resources…identifies the pool of resources that match the application knowledge and skill set necessary to perform the assignments and available for the calculated task dependency start dates and duration], 0005-0009 [project management...[p]rojects are built upon the definition of phases and tasks…time tracking system…roadmap on the sequence in which activities are to occur by specified individuals within a defined time period and set of hours…time tracking tools…schedule…in a time efficient manner], 0027-0028 […[a] task may be an individual step that in combination makes up a project…[a] task is comprised of one or multiple task dependencies (child tasks/sub-tasks)…[a] task dependency may be a detailed activity assigned to a task…[t]o provide an example of the relationship between task dependencies and tasks is the following…[a] project is 
storing the optimized user task schedule as the user schedule in a scheduling database (see above citations and also see ¶¶ 0009-0012 [time stored…database], 0014, 0024 [database tables], 0028-0030 [database…hour and days information], 0046, 0052-0054 [database tables with the selected resources committed and scheduled for the project], 0092-0100); and
transmitting, by the processor, an alert notification to a client device associated with the user identifier in response to storing the optimized user task schedule (¶¶ 0010 [tracks…time…project 
Although Wells discloses all of Applicant’s above limitations, Wells discloses some of them in various separate embodiments. However, it would be obvious to one of ordinary skill in the art to include and combine the various disclosed (albeit separately) embodiments and elements of Wells to show Applicant’s claimed concept as each of those embodiments are taught by Wells itself (within the same reference) and since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Wells itself (same reference) would have yielded clearly predictable results because the level of ordinary skill in the art demonstrated by the single reference applied shows the ability to incorporate such concepts and features into similar systems; and also since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Wells discloses determining best fit employees/resources/etc., to perform the tasks/assignments and forecasting algorithms (see citations above), Wells does not explicitly state the “probability” (although it would be obvious to one of ordinary skill in the art that “best fit” (most probable) and “forecasting” are part of probability/statistical concepts).
Grady discloses calculating probabilities that can effect task assignments and scheduling (¶¶ 0006 [employee or project management…task assignment], 0011 [business-related interactions…improve decision making with regards to task assignment [and employees]], 0061-0073 [calendaring…statistical…data analysis on the interaction and participant information, and for assisting  results to steer development of a task, project management, group events, etc.”], 0289-0293 [also states that predicting (forecasting) includes providing probabilities]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Wells probabilities as taught by analogous art Grady with the motivation to find the best employee/staff/personnel/etc., for optimized match/fit (including time/scheduling and other factors) to the tasks since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Grady (analogous art and states known mathematical techniques of determining probabilities from prediction algorithms) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. - Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at 


As per claim 21, claim 21 discloses substantially similar limitations as claim 1 above; and therefore claim 21 is rejected under the same rationale and reasoning as presented above for claim 1.
As per claim 17, claim 17 discloses substantially similar limitations as claim 1 above; and therefore claim 17 is rejected under the same rationale and reasoning as presented above for claim 1.

As per claim 2, Wells discloses the method of claim 1, wherein the task win parameter comprises at least one of a user proficiency index, a task score, a task success rate, a task progress, or a textual parameter (¶¶ 0009-0010 [evaluates personnel…best qualified to deliver services based upon their skills, domain knowledge, closest proximity to the customer site, historical project quality installation and customer satisfaction scores], 0012 [performance…scores based upon assignment performance], 0022 [assigning project quality score to a user], 0040-0041 [evaluates user… knowledge, skill set, title, available dates, distance to customer site, project quality rating scores and customer satisfaction scores], 0060-0065).
As per claim 3, Wells discloses the method of claim 2, wherein at least one of the calculating the first total task win probability or the calculating the second total task win probability comprises: calculating, by the processor, the user proficiency index based on user metadata associated with the user schedule, wherein the user metadata comprises proficiency data comprising at least one of a team assignment, an experience, or a performance metric (¶¶ 0009-0010 [evaluates personnel…best qualified to deliver services based upon their skills, domain knowledge, closest proximity to the customer site, historical project quality installation and customer satisfaction scores], 0012 [performance…scores  knowledge, skill set, title, available dates, distance to customer site, project quality rating scores and customer satisfaction scores], 0048-0049 [performance rating…skill levels…experience], 0060-0065, 0073).
Wells does not explicitly state “sales” and the steps being performed in a sales environment.  However, Applicant’s use of the term “sales” is just as a non-functional data label within the concept is customer interaction.  Wells does discloses customer interaction and tasks related to customer (which Applicant’s concepts are directed to) (see above citations), and further also discloses revenue generation from selling (which entails selling/sales – e.g. see ¶¶ 0012 [projected revenue], 0034, 0097 [pricing…revenue], 0060 [sells], 0080 [sells]).  Data label “sales,” has no technical/functional effect on the method stated in the claim.  The system described in the claim would operate the same regardless of the data type/label.  Applicant does not state the functional/technical significance of the data labels/types presented in the claims.  As a result, the only difference between the claimed invention and the prior art is that Applicant provides different data type, or nonfunctional descriptive identifying materials, to the same method/process.  See MPEP §2106.  Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to create/use any data type/label to operate method/system of Wells with the motivation of assigning best employees/staff/etc., to customer related tasks in an efficient schedule (achieving business goals relating to customer projects and tasks), wherein such data labels do not functionally affect the operations of the currently claimed invention or Wells.
Additionally, analogous art Grady disclose task assignment to employees in a sales environment (¶¶ 0095-0097 [best employee for a task…status of another project…consider those employees with necessary skills, and ideally experience…business data…sales…analyzing information about sales or sales trends], 0099+).

Although Wells discloses determining best fit employees/resources/etc., to perform the tasks/assignments and forecasting algorithms (see citations above), Wells does not explicitly state the “probability” (although it would be obvious to one of ordinary skill in the art that “best fit” (most probable) and “forecasting” are part of probability/statistical concepts).
Grady discloses calculating probabilities that can effect task assignments and scheduling (¶¶ 0006 [employee or project management…task assignment], 0011 [business-related interactions…improve decision making with regards to task assignment [and employees]], 0061-0073  results to steer development of a task, project management, group events, etc.”], 0289-0293 [also states that predicting (forecasting) includes providing probabilities]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Wells probabilities as taught by analogous art Grady with the motivation to find the best employee/staff/personnel/etc., for optimized match/fit (including time/scheduling and other factors) to the tasks since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Grady (analogous art and states known mathematical techniques of determining probabilities from prediction algorithms) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. - Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at 
As per claim 4, Wells discloses the method of claim 2, wherein at least one of the calculating the first total task win probability or the calculating the second total task win probability comprises: calculating, by the processor, the task score based on task metadata associated with the task, wherein the task metadata comprises at least one of business data, business contact data, a referral source, or a return volume (¶¶ 0019-0024 [task dependencies], 0027-0030 [task is comprised of one or multiple task dependencies.  A task dependency may be a detailed activity assigned to a task that has a resource assigned.  To provide an example of the relationship between task dependencies and tasks is the following.  A project is constructed of a series of tasks that define a deliverable product and/or service.  An example of a task may be "site preparation" for a project installing a computer system and associated software at a customer site (e.g. accounts payable system).  A subsequent project task dependent upon "site preparation" completion is "software installation".  The task dependencies that make up the task "site preparation" are comprised of detailed activities assigned to resources.  The task dependencies for this task would include activities such as "site assessment" (evaluate power, network, storage space and cooling capacity) by an engineer.  An example of another task dependency contingent on the completion of this activity would be "network design".  The completion of all task dependencies assigned to a task, in this example of "site preparation" will denote the completion of the task and the trigger mechanism for resources to start performing assigned activities within the next serial process step task.  The resource is a person, for example that can have a skill set and application knowledge requirement associated with the project…database file 30 is connected to a database file 32 that is a task master file, which includes task names, task dependencies, task dependency sequences, task dependency dependencies], 0040-0045, 0050-0053, 0061-0063, 0110-0113).

Grady discloses calculating probabilities that can effect task assignments and scheduling (¶¶ 0006 [employee or project management…task assignment], 0011 [business-related interactions…improve decision making with regards to task assignment [and employees]], 0061-0073 [calendaring…statistical…data analysis on the interaction and participant information, and for assisting in making decisions relevant to an organization…generating probabilities of success…employee…roles…task/goals…performance metrics…segmented by project, task type], 0082-0091 [statistical analysis…pattern recognition/matching…determining the employee(s)…identify…best person or nest best person…task], 0289-0292 [calculating probabilities regarding employees which are directly related to task assignments and work as stated in paras. 0278-0285 “assigning tasks…selecting employee to participate in a task...developing an interaction profile for each employee that can be used to drive employee development or to decide how that employee is being used in the organization… results to steer development of a task, project management, group events, etc.”], 0289-0293 [also states that predicting (forecasting) includes providing probabilities]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Wells probabilities as taught by analogous art Grady with the motivation to find the best employee/staff/personnel/etc., for optimized match/fit (including time/scheduling and other factors) to the tasks since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Grady (analogous art and states known mathematical techniques of determining 
As per claim 5, Wells discloses the method of claim 1, wherein at least one of the calculating the first total task win probability or the calculating the second total task win probability comprises: calculating, by the processor, a task success rate based on task metadata associated with the task, wherein the task metadata comprises at least one of a business industry, a business state, a contact title, a time zone, or business hours (¶¶ 0011-0012 [completion…report performance metrics], 0027-0030 [business days…hours per day], 0021 [satisfaction scoring], 0040-0045 [business days of the business…business hours per day], 0050-0055 [types of software and service installation projects (business industry)], 0060-0063 [organization sells financial system software (business industry)], 0110-0113).
Although Wells discloses determining best fit employees/resources/etc., to perform the tasks/assignments and forecasting algorithms (see citations above), Wells does not explicitly state the “probability” (although it would be obvious to one of ordinary skill in the art that “best fit” (most probable) and “forecasting” are part of probability/statistical concepts).
Grady discloses calculating probabilities that can effect task assignments and scheduling (¶¶ 0006 [employee or project management…task assignment], 0011 [business-related  results to steer development of a task, project management, group events, etc.”], 0289-0293 [also states that predicting (forecasting) includes providing probabilities]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Wells probabilities as taught by analogous art Grady with the motivation to find the best employee/staff/personnel/etc., for optimized match/fit (including time/scheduling and other factors) to the tasks since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Grady (analogous art and states known mathematical techniques of determining probabilities from prediction algorithms) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. - 
As per claim 6, Wells discloses the method of claim 1, wherein at least one of the calculating the first total task win probability or the calculating the second total task win probability comprises: determining, by the processor, a task progress based on the task metadata associated with the task, wherein the task progress comprises at least one of a dependent task, a task sequence, a next best action, or a task status (Abstract [progress on the project can be monitored]; ¶¶ 0005 [roadmap on the sequence in which activities are to occur], 0010-0011, 0027-0030 [series of steps…constructed series of tasks…completion of the task and the trigger mechanism for resources to start performing assigned activities within the next serial process step task], 0034-0037 [monitor project’s progress…monitoring the progress of the project], 0040-0055 [first task…next task…next steps (the paragraphs show sequence and next best action and how the decision is made))], 0060-0067).
Although Wells discloses determining best fit employees/resources/etc., to perform the tasks/assignments and forecasting algorithms (see citations above), Wells does not explicitly state the “probability” (although it would be obvious to one of ordinary skill in the art that “best fit” (most probable) and “forecasting” are part of probability/statistical concepts).
Grady discloses calculating probabilities that can effect task assignments and scheduling (¶¶ 0006 [employee or project management…task assignment], 0011 [business-related interactions…improve decision making with regards to task assignment [and employees]], 0061-0073 [calendaring…statistical…data analysis on the interaction and participant information, and for assisting in making decisions relevant to an organization…generating probabilities of success…employee…roles…task/goals…performance metrics…segmented by project, task type], 0082-0091 [statistical analysis…pattern recognition/matching…determining the employee(s)…identify…best  results to steer development of a task, project management, group events, etc.”], 0289-0293 [also states that predicting (forecasting) includes providing probabilities]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Wells probabilities as taught by analogous art Grady with the motivation to find the best employee/staff/personnel/etc., for optimized match/fit (including time/scheduling and other factors) to the tasks since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Grady (analogous art and states known mathematical techniques of determining probabilities from prediction algorithms) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. - Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 7, Wells discloses the method of claim 1, wherein at least one of the calculating the first total task win probability or the calculating the second total task win probability comprises: 
Although Wells discloses determining best fit employees/resources/etc., to perform the tasks/assignments and forecasting algorithms (see citations above), Wells does not explicitly state the “probability” (although it would be obvious to one of ordinary skill in the art that “best fit” (most probable) and “forecasting” are part of probability/statistical concepts).
Grady discloses calculating probabilities that can effect task assignments and scheduling (¶¶ 0006 [employee or project management…task assignment], 0011 [business-related interactions…improve decision making with regards to task assignment [and employees]], 0061-0073 [calendaring…statistical…data analysis on the interaction and participant information, and for assisting in making decisions relevant to an organization…generating probabilities of success…employee…roles…task/goals…performance metrics…segmented by project, task type], 0082-0091 [statistical analysis…pattern recognition/matching…determining the employee(s)…identify…best person or nest best person…task], 0289-0292 [calculating probabilities regarding employees which are directly related to task assignments and work as stated in paras. 0278-0285 “assigning tasks…selecting employee to participate in a task...developing an interaction profile for each employee that can be used to drive employee development or to decide how that employee is being used in the organization… results to steer development of a task, project management, group events, etc.”], 0289-0293 [also states that predicting (forecasting) includes providing probabilities]).

As per claim 8, Wells discloses the method of claim 2, wherein at least one of the calculating the first total task win probability or the calculating the second total task win probability comprises applying, by the processor, a win parameter weight to at least one of the user proficiency index, the task score, the task success rate, the task progress, or the textual parameter (figs. 2-8; ¶¶ 0009-0010 [evaluates personnel…best qualified to deliver services based upon their skills, domain knowledge, closest proximity to the customer site, historical project quality installation and customer satisfaction scores], 0012 [performance…scores based upon assignment performance], 0022 [assigning project quality score to a user], 0040-0041 [evaluates user…knowledge, skill set, title, available dates, distance to customer schedule.  These dynamic adjustments may or may not affect the project completion date.  The system will advise users if the project is on time or the new forecast completion date based upon the current progress.  It also graphically displays the new forecast completion date compared to the actual completion date originally planned when the resources were assigned.  Therefore, the user can make the appropriate adjustments to get the project back on track or make adjustments to the employees planned on upcoming projects that may be impacted due to the current project running behind or ahead of schedule]).
Although Wells discloses determining best fit employees/resources/etc., to perform the tasks/assignments and forecasting algorithms (see citations above), Wells does not explicitly state the “probability” (although it would be obvious to one of ordinary skill in the art that “best fit” (most probable) and “forecasting” are part of probability/statistical concepts).
Grady discloses calculating probabilities that can effect task assignments and scheduling (¶¶ 0006 [employee or project management…task assignment], 0011 [business-related interactions…improve decision making with regards to task assignment [and employees]], 0061-0073 [calendaring…statistical…data analysis on the interaction and participant information, and for assisting in making decisions relevant to an organization…generating probabilities of success…employee…roles…task/goals…performance metrics…segmented by project, task type], 0082-0091 [statistical analysis…pattern recognition/matching…determining the employee(s)…identify…best person or nest best person…task], 0289-0292 [calculating probabilities regarding employees which are directly related to task assignments and work as stated in paras. 0278-0285 “assigning tasks…selecting employee to participate in a task...developing an interaction profile for each employee that can be used  results to steer development of a task, project management, group events, etc.”], 0289-0293 [also states that predicting (forecasting) includes providing probabilities]).
Therefore, it would be obvious to one of ordinary skill in the art to include in the system/method of Wells probabilities as taught by analogous art Grady with the motivation to find the best employee/staff/personnel/etc., for optimized match/fit (including time/scheduling and other factors) to the tasks since doing so could be performed readily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results (G) and also since one of ordinary skill in the art at the time of the invention would have recognized that applying the known technique and concepts of Grady (analogous art and states known mathematical techniques of determining probabilities from prediction algorithms) would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such concepts and features into similar systems (D). (See (1) 2007 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc. - Federal Register, Vol. 72, No. 195, October 10, 2007, pages 57526-57535; (2) 2010 Examination Guidelines Updated Developments in the Obviousness Inquiry After KSR v. Teleflex. - Federal Register, Vol. 75, No. 169, September 01, 2010, pages 53643-53660; and (3) materials posted at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidelines-training-materials-view-ksr).
As per claim 9, Wells discloses the method of claim 8, wherein in response to the task progress being near completion, the win parameter weight is applied to the task progress (¶¶ 0005 [roadmap on the sequence in which activities are to occur], 0009-0011, 0027-0030 [series of steps…constructed series of tasks…completion of the task and the trigger mechanism for resources to start performing assigned activities within the next serial process step task], 0034-0037 [monitor project’s progress…monitoring time or the new forecast completion date based upon the current progress.  It also graphically displays the new forecast completion date compared to the actual completion date originally planned when the resources were assigned.  Therefore, the user can make the appropriate adjustments to get the project back on track or make adjustments to the employees planned on upcoming projects that may be impacted due to the current project running behind or ahead of schedule]).
As per claim 18, Wells discloses the system of claim 17, wherein the instructions, in response to execution by the processor, cause the computing device to perform operations comprising: generating the a third user task schedule by performing a genetic crossover analysis on the first user task schedule and the second user task schedule, wherein performing the genetic crossover analysis comprises combining the first user task schedule and the second user task schedule to generate the third user task schedule to comprise a subset selection of task assignments from the first user task schedule and the second user task schedule (Note: based on applicants’ specification “task win probability” is just finding the best match/fit/etc., user/employee/etc., that matches with the task parameters (best to accomplish the task); ¶¶ 0033-0040 [calculates the next available open slot with the available resources…the user assigns resources to task dependencies…provides that the project is confirmed with the assigned resources through the web based application, the task dates and the project is initiated.  In step 86, as a user's organization staff works on the project they enter time to the task dependencies.  As indicated in step 88, the system permits the user to monitor to project's progress.  The customer's management team reviews the project's progress and signs off on tasks and grades the performance of the tasks, at step 90.  In step 92, as the project progresses, time is entered, tasks are completed and the 
As per claim 19, Wells discloses the system of claim 18, wherein the instructions, in response to execution by the processor, cause the computing device to perform operations comprising: generating a mutated third user task schedule by performing a genetic mutation analysis on a third user task schedule, wherein performing the genetic mutation analysis comprises moving a selected task from a 
As per claim 20, Wells discloses the system of claim 17, wherein the task win parameter comprises at least one of a user proficiency index, a task score, a task success rate, a task progress, or a textual parameter (figs. 2-8; ¶¶ 0009-0010 [evaluates personnel…best qualified to deliver services based upon their skills, domain knowledge, closest proximity to the customer site, historical project quality installation and customer satisfaction scores], 0012 [performance…scores based upon assignment performance], 0022 [assigning project quality score to a user], 0040-0041 [evaluates user…knowledge, skill set, title, available dates, distance to customer site, project quality rating scores and customer satisfaction scores], 0060-0065, 0034-0037 [monitor project’s progress…monitoring the progress of the project], 0040-0055 [first task…next task…next steps (the paragraphs show sequence and next best action and how the decision is made))], 0060-0067, 0092-0096 [indicators if task dependencies are on track, running behind or ahead of schedule.  These dynamic adjustments may or may not affect the project completion date.  The system will advise users if the project is on time or the new forecast completion date based upon the current progress.  It also graphically displays the new forecast completion date compared to the actual completion date originally planned when the resources were assigned.  Therefore, the user can make the appropriate adjustments to get the project back on track or make adjustments to the employees planned on upcoming projects that may be impacted due to the current project running behind or ahead of schedule]).
claim 28, Wells discloses the non-transitory, computer-readable medium of claim 22 (¶¶ 0014 [computer readable media], 0114), wherein the machine-readable instructions, when executed by the processor, cause the computing device to at least: transmit the optimized user task schedule to a customer relations management platform, wherein the optimized user task schedule is accessible to the client device associated with the user identifier (see citations for claim 1 above and also see ¶¶ 0010 [tracks…time…project assignment…timing conflict…project time…forecast dates…create…notification to…personnel…[t]his information is displayed on user’s personal computer (device), 0036-0038 [project timelines…adjustment…timelines…project plan time frame…(scheduling or re-scheduling)…tasks or project…calculates/re-calculates the dates…system notifies the user]).


As per claims 22-26, claims 22-26 disclose substantially similar limitations as claims 2-9 above; and therefore claims 22-26 are rejected under the same rationale and reasoning as presented above for claims 2-9.



Conclusion
The prior art made of record on the PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  For example, some of the pertinent art is as follows:
Swierz, III et al., (US 2012/0215578): Discloses implementing workflows and managing engagements and staff.  More particularly, the present invention relates to a software module tracking data of staff, engagements and workflows and a method of using such data in the 
concerning an employee includes an employee's availability, ability and experience.  Workflow/Task information is input into the database when either a client makes a request for service of the business, or a workflow/task internal to the business is needed to be performed.  Task information includes the nature of the work and deadlines.  Task information is compared to the employee information.  A list is automatically generated naming the employees best suited to the mandate of the task.  The manager then chooses a name from the top of the list and assigns the task to that employee.
Fama et al., (US 2008/0002823): Provides integrating workforce management and quality monitoring.  In one embodiment, the method comprises the steps of: receiving information about a skill; capturing a plurality of contacts made by an agent; receiving an evaluation of the contacts; and updating the skill information based on the evaluation.  The skill is associated with an agent, and the evaluation measures the agent skill.  In another embodiment, the method comprises the steps of: receiving information about a skill; capturing a plurality of contacts made by an agent; receiving an evaluation form for the contacts; and updating the form based on the skill information.  The skill is associated with an agent, and the form produces a measurement of the agent skill.
Ristock et al., (US 2014/0146961): Discusses workload distribution for a contact center that includes identifying work items for distribution.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gurkanwaljit Singh/
Primary Examiner, Art Unit 3683